The Court
would not continue the cause; and took the opportunity to observe, that there was manifest uy¡jjty |n counter affidavits, as was evident from the J present instance. They said, however, that counter affidavits should not deny the materiality of the evidence eXpected from the witness, but might stale any circum-r . stances, that rendered it impossible, or improbable, that . , , , .... , . his testimony could be procured within a reasonable time.
Ebwakds. J.
said, that the English practice was lame in this respect; that it threw great power into the hands of a party ; and that this court was perfectly free to establish a bctc f'uctH.o [Ie added, that the whole English piaciiee oí admitting aiuuavits was moatm.